Exhibit 10.37

 

CONSENT AND MUTUAL RELEASE

 

This CONSENT AND MUTUAL RELEASE, dated as of April 14, 2003 (this “Agreement”),
is made among Westgate Equity Partners, L.P., a limited partnership organized
under the laws of Delaware (“Westgate”), Health Holdings & Botanicals, LLC, a
limited liability company formed under the laws of California (“HHB”), and
Naturade, Inc., a Delaware corporation (the “Company”).

 

RECITALS

 

A.  Westgate, HHB and the Company are parties to a Securities Purchase Agreement
dated as of December 20, 2001 (the “Purchase Agreement”), pursuant to which
Westgate purchased 13,540,723 shares of Series B Convertible Preferred Stock of
the Company (the “Series B Preferred”) and warrants to purchase 33,641,548
shares of Series B Preferred (the “Westgate Warrants”).

 

B.  The Purchase Agreement provided, among other things, (i) that “[u]pon 
exercise of the [Westgate] Warrants, and assuming that the Purchaser does not
dispose of any Shares and assuming that no additional voting securities are
issued after the Closing Date, the Purchaser will own a majority of the issued
and outstanding voting securities of the Company,” and (ii) that the Company
would not, without the prior consent of Westgate, issue stock options,
restricted stock or other equity linked stock awards or compensation for any
equity securities of the Company, other than Non-Voting Common Stock and the
Common Stock to be issued upon the exercise of stock options and warrants
outstanding as of the date of the Purchase Agreement and listed on Schedule 3.2
of the Purchase Agreement.

 

C.  A dispute has arisen between Westgate and the Company concerning the failure
of the Company to list in the Purchase Agreement or the schedules thereto
certain notes of the Company convertible at the option of the holders into
shares of the Company’s Common Stock.

 

D.  The parties wish to resolve their dispute and also permit the Company to
grant to its employees options to purchase up to 1,250,000 shares of Common
Stock (the “New Options”).

 

E.  In consideration of an Amendment to the Company’s Certificate of Designation
of Series B Preferred, which will adjust the conversion ratio of the Series B
Preferred to compensate for additional shares of Common Stock issued on
conversion of the Convertible Notes (as defined below), Westgate has agreed in
accordance to the terms hereof to release HHB and the Company from any liability
resulting from the lack of disclosure concerning the Convertible Notes in the
Purchase Agreement.

 

F.  In consideration of an irrevocable proxy given by HHB, which will grant to
Westgate voting rights over 1.041 shares of Common Stock held by HHB for every
share of Common Stock issued upon exercise of a New Option, Westgate has agreed
to consent to the granting by the Company of the New Options.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound hereby, the
parties to this Agreement hereby agree as follows:

 

1.                                       Amendments.  HHB and Westgate each
agree to vote all of their shares of voting stock of the Company, by execution
and delivery concurrently with this Agreement of the Consent of Stockholders in
the form attached hereto as Exhibit A (the “Stockholder Consent”), to (i)
approve the Certificate of Amendment to Certificate of Designation of Series B
Convertible Preferred Stock of the Company in the form attached to the
Stockholder Consent as Exhibit A thereto, and (ii) to approve the Certificate of
Amendment to Certificate of Incorporation of the Company to increase the number
of shares of Common Stock authorized for issuance by the Company to 150,000,000
in the form of Exhibit B thereto (collectively with the Certificate of Amendment
described in clause (i), the “Amendments”).  The Company agrees to file the
Amendments with the Secretary of State of the State of Delaware immediately
after the execution and delivery of the Stockholder Consent, and to provide
prompt notice to the stockholders of the action taken by the Stockholder
Consent.

 

2.                                       Irrevocable Proxy.  Concurrently with
the execution of this Agreement, HHB is delivering to Westgate a proxy in the
form attached hereto as Exhibit B (the “Proxy”), which shall be irrevocable to
the full extent permitted by law, with respect to the number of shares of the
Company’s Common Stock held by HHB specified therein (the “Subject Shares”).

 

3.                                       Opinion of Counsel.  Concurrently with
the execution of this Agreement, the Company is delivering to Westgate an
opinion of counsel in the form attached hereto as Exhibit C.

 

4.                                       Representations and Warranties of HHB. 
HHB hereby represents and warrants to Westgate and the Company that:

 

(a)                                  This Agreement, the Stockholder Consent and
the Proxy have been duly authorized, executed and delivered by HHB, and are the
legal, valid and binding obligations of HHB, enforceable against HHB in
accordance with their respective terms.

 

(b)                                 No consent of any court, governmental
authority, beneficiary, co-trustee or other person or entity is necessary for
the execution, delivery and performance of this Agreement, the Stockholder
Consent or the Proxy by HHB.

 

(c)                                  HHB has the present power and right to vote
all of the Subject Shares.

 

(d)                                 HHB has not (i) granted any proxy,
power-of-attorney or other authorization or interest with respect to any of the
Subject Shares, except as has been revoked on or before the date hereof,
(ii) deposited any of the Subject Shares into a voting trust or (iii) entered
into any voting agreement or other arrangement with respect to the voting of any
of the Subject Shares.

 

5.                                       Representations and Warranties of the
Company.  The Company hereby represents and warrants to Westgate and HHB that:

 

2

--------------------------------------------------------------------------------


 

(a)                                  The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware, and has full power and authority to own and operate its properties and
assets and to carry on its business as presently conducted and to enter into and
consummate the transactions described herein.  The Company is duly qualified and
authorized to do business, and is in good standing as a foreign corporation, in
each jurisdiction where the nature of its activities and of its properties (both
owned and leased) makes such qualification necessary, except where the failure
to so qualify would not have a material adverse effect upon the business and
operations of the Company.

 

(b)                                 This Agreement has been duly authorized,
executed and delivered by the Company, and is the legal, valid and binding
obligation of the Company, enforceable in accordance with its terms.  Upon the
execution and delivery to the Company of the Stockholder Consent by the parties
named thereon, the Amendments will be duly authorized and executed by the
Company and, when accepted for filing by the Secretary of State of the State of
Delaware, will be duly filed and have every legal effect they purport to have.

 

(c)                                  No consent, approval, order or
authorization, or registration or filing with any court, governmental authority,
including without limitation the Securities and Exchange Commission,
beneficiary, co-trustee, stockholder or other person or entity is necessary for
the execution, delivery and performance of this Agreement by the Company and the
consummation of the transactions contemplated hereby, including the Amendments,
other than has been obtained on or before the date hereof and other than the
filing of the Amendments with the Secretary of State of the State of Delaware.

 

(d)                                 As of the date hereof, the authorized
capital stock of the Company consists of 100,000,000 shares of Common Stock,
2,000,000 shares of Non-Voting Common Stock and 50,000,0000 shares of Preferred
Stock, of which 48,000,000 shares have been designated Series B Convertible
Preferred Stock.  Upon the consummation of the transaction contemplated hereby,
the authorized capital stock of the Company shall consist of 150,000,000 shares
of Common Stock, 2,000,000 shares of Non-Voting Common Stock and 50,000,0000
shares of Preferred Stock, of which 48,000,000 shares have been designated
Series B Convertible Preferred Stock.  As of the date hereof 44,533,866 shares
of Common Stock, 13,540,723 shares of Series B Convertible Preferred Stock
(which shall be convertible into 13,540,723 shares of Common Stock, subject to
possible adjustment as provided in the Certificate of Designation), Westgate
Warrants to purchase 33,641,548 shares of Series B Convertible Preferred Stock
and warrants (the “HHB Warrants”) to purchase 600,000 shares of Nonvoting Common
Stock are issued and outstanding.  Other than stock options representing in the
aggregate the right to purchase no more than 832,000 shares of Common Stock, the
Westgate Warrants and the HHB Warrants, the Convertible Notes in the aggregate
principal amount of $200,000 described in clauses (i) and (ii) of Section 8(a)
hereof, and except for this Agreement, there are no outstanding rights of first
refusal, preemptive rights or other rights, options, warrants, conversion
rights, convertible securities, convertible notes, calls, commitments,
undertakings, or other agreements or arrangements of any kind (whether written
or oral) either directly or indirectly for the issuance by, or purchase or

 

3

--------------------------------------------------------------------------------


 

acquisition from, the Company of any shares of its capital stock, or obligating
the Company to issue, grant, extend or enter into any such rights of first
refusal or other rights, options, warrants, conversion rights, convertible
securities, convertible notes, calls, commitments, undertakings, or other
agreements or arrangements of any kind (whether written or oral).  No bonds,
debentures, notes or other indebtedness of the Company having the right to vote
on any matters on which stockholders may vote are issued or outstanding.  As of
the date of this Agreement, there are no outstanding obligations of the Company
to repurchase, redeem or otherwise acquire any shares of capital stock of the
Company.

 

(e)                                  After the completion of the transactions
contemplated hereby, upon exercise of the Westgate Warrants and giving effect to
Westgate’s right to vote the Subject Shares under the Proxy, and assuming (i)
that Westgate does not dispose of any of its shares of Series B Preferred
purchased under the Purchase Agreement or issuable on exercise of the Westgate
Warrants, and (ii) that no additional voting securities are issued after the
date hereof (other than upon conversion of the Convertible Notes), Westgate will
own and/or have the power to vote a majority of the issued and outstanding
voting securities of the Company .

 

(f)                                    All of the Subject Shares have been duly
authorized and validly issued and are fully paid and nonassessable.

 

(g)                                 The Company has filed all required
registration statements, prospectuses, reports, schedules, forms, statements and
other documents required to be filed by it with the Securities and Exchange
Commission since January 1, 1999 (collectively, including all exhibits thereto,
the “Company SEC Reports”).  The Company has provided to Westgate true and
complete copies of all Company SEC Reports.  Each Company SEC Report, as of its
date, (i) conformed in all material respects to the requirements of the
Securities Act of 1933, as amended (the “Securities Act”) and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and the applicable rules
and regulations promulgated thereunder (the “Rules”), (ii) contained all
material information required to be included therein by the Securities Act and
the Exchange Act and the Rules and (iii) did not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  Each of the financial statements
(including the related notes) included in the Company SEC Reports presents
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company as of the respective dates or for the
respective periods set forth therein, all in conformity with generally accepted
accounting principles applied on a consistent basis throughout the periods
involved except as otherwise noted therein, and subject, in the case of the
unaudited interim financial statements, to normal and recurring adjustments that
were not or are not expected to be material in amount and to the lack of
footnote disclosure.

 

(h)                                 The David Weil Convertible Note described in
clause (iii) of Section 8(a) hereof has been converted in exchange for 720,392
shares of Common Stock and no additional shares are issuable in respect thereto
or amount payable by the

 

4

--------------------------------------------------------------------------------


 

Company with respect thereto (whether for principal, interest or otherwise). 
True and correct copies of each of the Convertible Notes (and all amendments and
modifications thereto) are attached hereto as Exhibit D.

 

6.                                       Covenants of HHB.  HHB hereby agrees
and covenants that:

 

(a)                                  HHB will not transfer, sell, exchange,
pledge or otherwise dispose of or encumber any of the Subject Shares or make any
offer or agreement relating thereto at any time prior to the termination of the
Proxy unless (i) Westgate has given its prior written consent to such transfer,
sale, exchange or other disposition or encumbrance, such consent not to be
unreasonably withheld, (ii) the subsequent holder agrees to be bound by the
terms of this Agreement and (iii) all of the Subject Shares remain subject to
proxies on the same terms of the Proxy (to be voted by Westgate on a pro rata
basis among all of such proxies).

 

(b)                                 HHB agrees that until termination of the
Proxy, all certificates evidencing the Subject Shares shall bear a legend
substantially in the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A CONSENT AND
RELEASE AND AN IRREVOCABLE PROXY DATED AS OF APRIL      , 2003 AMONG THE ISSUER
OF SUCH SECURITIES (THE “COMPANY”) AND CERTAIN OF THE COMPANY’S STOCKHOLDERS.  A
COPY OF THE CONSENT AND RELEASE AND THE IRREVOCABLE PROXY WILL BE FURNISHED
WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST.

 

7.                                       Covenants of the Company.  The Company
hereby agrees and covenants that (i) the Company will not, and will cause its
stock transfer agent not to, register the transfer of any of the Subject Shares
bearing the legend set forth in Section 5(b) on the stock transfer ledger of the
Company at any time prior to the termination of the Proxy, unless Westgate
consents to such transfer as provided in Section 5(a), the transferee agrees to
be subject to this Agreement, the transferee delivers a proxy in the form of the
Proxy, and the certificates evidencing the transferred Subject Shares bear a
legend as set forth in Section 5(b); (ii) the Company will cause the Subject
Shares to be voted only as provided in the Proxy. (iii) the Company will not
amend or extend any of the Convertible Notes without the prior written consent
of Westgate, and (iv) the Company will provide prompt notice to Westgate
whenever Common Stock is issued on the exercise of New Options, including in
such notice the number of shares issued.

 

8.                                       Consent to Issuance of Options and
Other Voting Securities.  Westgate hereby consents and permanently waives any
objection to (i) the granting by the Company of options to purchase up to
1,250,000 shares of voting Common Stock in accordance with the Company’s 1998
Incentive Stock Option Plan; and (ii) the issuance of voting Common Stock on the
exercise of such options and the conversion of the Convertible Notes (as defined
below) in accordance with their terms.

 

5

--------------------------------------------------------------------------------


 

9.                                       Release.

 

(a)                                  Effective on the filing with the Delaware
Secretary of State of the Amendments, Westgate, for itself and for its officers,
directors, partners, employees, agents, and attorneys and for the successors and
assigns of the foregoing persons and entities hereby fully, forever and
unconditionally releases, exonerates, waives, relinquishes, discharges, acquits,
relieves and covenants not to sue or charge HHB or the Company and their
respective agents, employees, representatives, attorneys, stockholders,
officers, directors, successors and assigns (collectively, “all related
persons”), and all affiliated, parent and subsidiary corporations, and each of
them, and all related persons connected therewith, from any and all rights,
claims, demands, debts, obligations, liabilities, promises, acts, agreements,
costs, expenses (including, but not limited to, attorneys’ fees and costs),
damages, disputes, controversies, actions and causes of action, of whatever kind
or nature, in law or equity, whether known or unknown, suspected or unsuspected,
potential or actual, based on, or arising out of, the existence and conversion
rights of the holders of (i) the Convertible Secured Promissory Note dated
October 31, 2000, payable (with accrued interest) to Howard Shao, in the
original principal amount of $100,000,  (ii) the Convertible Secured Promissory
Note dated November 30, 2000, payable (with accrued interest) to Howard Shao, in
the original principal amount of $100,000, and (iii) the Convertible Secured
Promissory Note dated September 12, 2001, in the principal amount of $50,000,
payable to David Weil (collectively, the “Convertible Notes”), which were each
outstanding on the date of the Purchase Agreement but which were not listed or
disclosed in the Purchase Agreement or the schedules or exhibits thereto (the
“Released Claims”).

 

(b)                                 Effective on the filing with the Delaware
Secretary of State of the Amendments, the Company and HHB, for themselves and
for their shareholders, officers, directors, members, partners, employees,
agents, and attorneys and for the successors and assigns of the foregoing
persons and entities hereby fully, forever and unconditionally releases,
exonerates, waives, relinquishes, discharges, acquits, relieves and covenants
not to sue or charge Westgate and all related persons of Westgate,  and all
affiliated, parent and subsidiary corporations, and each of them, and all
related persons connected therewith, from any and all Released Claims.

 

(c)                                  The immediately preceding two paragraphs
specifically include any and all claims, demands, obligations, and causes for
compensatory or exemplary damages and other relief based on the Released Claims,
whether or not specifically or particularly described herein.

 

(d)                                 Each party hereto understands and agrees
that this Section 8 extends to all claims of whatever nature and kind, known and
unknown, suspected or unsuspected based on the Released Claims, and they each
expressly waive any and all rights under Section 1542 of the Civil Code of the
State of California based on the Released Claims, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT

 

6

--------------------------------------------------------------------------------


 

TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY
HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

(e)                                  Westgate, the Company and HHB acknowledge
that Section 1542, and any equivalent provision in any other jurisdiction, if
they exist, are designed to protect a party from waiving claims that he does not
know exist or may exist.  Nonetheless, each of Westgate, the Company and HHB
agrees that the waiver of Section 1542 and its equivalents is a material part of
the releases intended by this Section 8, and each party, therefore, intends to
waive any and all protection provided by Section 1542 or its equivalents with
respect to the release set forth above.

 

(f)                                    Anything herein to the contrary
notwithstanding, the release herein is limited to the Released Claims.  Other
than as results from the facts related to the Convertible Notes, Westgate does
not release HHB or the Company, and HHB and the Company do not release Westgate,
from liability for the inaccuracy of any of the representations and warranties
in the Purchase Agreement, and each of Westgate, the Company and HHB reserves
for itself and its successors in interest all rights and remedies under (i) the
Purchase Agreement except as specifically set forth herein, (ii) this Agreement
and (iii) the Proxy.

 

10.                                 Notices.  All notices and other
communications given or made pursuant hereto shall be in writing and shall be
deemed to have been duly given or made as of the date delivered, mailed or
transmitted, and shall be effective upon receipt, if delivered personally or
mailed by registered mail (postage prepaid, return receipt requested) to the
parties at the following addresses (or to such other address for a party as
shall be specified by like change of address), or sent by electronic
transmission with confirmation received, to the telecopy number specified below,
if any.

 

(a)                                  if to Westgate: 

 

Westgate Equity Partners, L.P.

One Magna Place, Suite 650

1401 South Brentwood Blvd.

St. Louis, MO   63144

Facsimile:  (314) 918-7337

Attention:  Robert V. Vitale

 

with a copy (which shall not constitute notice) to:

 

Lewis, Rice & Fingersh L.C.

500 North Broadway, Suite 2000

St. Louis, MO   63102

Facsimile:  (314) 612-7671

Attention:  Thomas C. Erb, Esquire

 

7

--------------------------------------------------------------------------------


 

(b)                                 If to HHB:

 

Health Holdings & Botanicals, LLC

330 Primrose Road, Suite 500

Burlingame, CA  94010

Facsimile:  (650) 685-8711

Attention:  Lionel P. Boissiere

 

(c)                                  If to the Company: 

 

Naturade, Inc.

14370 Myford Road, Suite 100

Irvine, CA   92606

Facsimile:  (714) 573-3494

Attention:  Bill D. Stewart

 

with a copy (which shall not constitute notice) to:

 

Sheppard, Mullin, Richter & Hampton LLP

333 South Hope Street

Los Angeles, CA  90071

Facsimile:  213-620-1780

Attention:  Charles Kaufman, Esquire

 

11.                                 Headings.  The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

12.                                 Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by any rule of law, or public policy, all other conditions and provisions of
this Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner adverse to any party.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner to the end that transactions contemplated hereby are fulfilled
to the extent possible.

 

13.                                 Entire Agreement.  This Agreement
constitutes the entire agreement and supersedes all prior agreements and
undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof and, except as otherwise expressly provided
herein, are not intended to confer upon any other person any rights or remedies
hereunder.  This Agreement does not supersede the Purchase Agreement, except as
expressly provided herein.

 

14.                                 Assignment.  This Agreement shall not be
assigned by operation of law or otherwise.

 

8

--------------------------------------------------------------------------------


 

15.                                 Amendment.  This Agreement may not be
modified, amended or waived in any manner except by an instrument in writing
signed by each of the parties hereto.  Except as is provided in Section 9, this
Agreement may be terminated only by a writing signed by each of the parties
hereto.

 

16.                                 Governing Law.  This Agreement shall be
governed by, and construed accordance with, the laws of the State of California.

 

17.                                 Specific Performance.  The parties hereto
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof in
any court of the United States or any state then having jurisdiction without
posting bond, this being in addition to any other remedy to which they are
entitled at law or in equity.

 

18.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

 

The next page is the signature page.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Consent and Mutual
Release to be executed by its duly authorized officer as of the date first above
written.

 

 

WESTGATE EQUITY PARTNERS, L.P.

 

 

 

 

By:

WESTGATE GROUP, LLC,

 

 

its General Partner

 

 

 

 

By:

/s/ Robert Vitale

 

 

 

Robert Vitale

 

 

Manager

 

 

 

 

 

One Magna Place, Suite 650

 

 

1401 South Brentwood Blvd.

 

 

St. Louis, MO  63144

 

 

 

 

HEALTH HOLDINGS & BOTANICALS, LLC

 

 

 

 

By

/s/ Lionel P. Boissiere

 

 

 

Lionel P. Boissiere

 

 

President

 

 

 

 

 

330 Primrose Road, Suite 500

 

 

Burlingame, CA  94010

 

 

 

 

NATURADE, INC.

 

 

 

 

By

/s/ Bill D. Stewart

 

 

 

Bill D. Stewart

 

 

President and

 

 

Chief Executive Officer

 

 

 

 

 

14370 Myford Road

 

 

Irvine, California 92606

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF

CONSENT

OF THE STOCKHOLDERS

OF

NATURADE, INC.

 

The undersigned, being the holders of a majority of the voting stock of
Naturade, Inc., a Delaware corporation (the “Corporation”), and the holder of
all of the issued and outstanding Series B Convertible Preferred Stock of the
Corporation, do hereby adopt the following resolutions by written consent
pursuant to Sections 228(a), 242(a) and 242(b) of the Delaware General
Corporation Law and the Corporation’s bylaws, which authorize the stockholders
so to act:

 

Amendment to

Certificate of Designation of Series B Convertible Preferred Stock

 

WHEREAS, the undersigned stockholders own a majority of the shares entitled to
vote on the subject matter of these resolutions; and

 

WHEREAS, the undersigned stockholders have agreed that the Certificate of
Designation of Series B Convertible Preferred Stock shall be amended as provided
herein;

 

NOW, THEREFORE, BE IT RESOLVED, that the Certificate of Amendment to the
Certificate of Designation of Series B Convertible Preferred Stock of the
Corporation attached hereto as Exhibit A is hereby approved.

 

RESOLVED FURTHER, that the officers of the Corporation, and each of them, are
hereby authorized to take, make or cause to be taken, any further actions which
they deem to be necessary and appropriate to consummate and carry out the intent
of these resolutions and the intent of the documents referenced herein and all
related documents and agreements to which the Corporation shall be a party.

 

Amendment to

Certificate of Incorpotation

 

WHEREAS, the undersigned stockholders own a majority of the shares entitled to
vote on the subject matter of these resolutions; and

 

11

--------------------------------------------------------------------------------


 

WHEREAS, the undersigned stockholders have agreed that the number of authorized
shares of Common Stock of the Corporation shall be increased to permit the full
conversion of the Series B Convertible Preferred Stock, to increase the pool of
shares available for incentives, and for other corporate purposes;

 

NOW, THEREFORE, BE IT RESOLVED, that the Certificate of Amendment to the
Certificate of Incorporation attached hereto as Exhibit B is hereby approved.

 

RESOLVED FURTHER, that the officers of the Corporation, and each of them, are
hereby authorized to take, make or cause to be taken, any further actions which
they deem to be necessary and appropriate to consummate and carry out the intent
of these resolutions and the intent of the documents referenced herein and all
related documents and agreements to which the Corporation shall be a party.

 

The next page is the signature page.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has consented to this action by
written consent as evidenced by the signature of its officer as of April     ,
2003.

 

 

WESTGATE EQUITY PARTNERS, L.P.

 

 

 

 

By:

WESTGATE GROUP, LLC,

 

 

its General Partner

 

 

 

 

By:

 

 

 

 

Robert Vitale

 

 

Manager

 

 

 

 

 

One Magna Place, Suite 650

 

 

1401 South Brentwood Blvd.

 

 

St. Louis, MO  63144

 

 

 

 

HEALTH HOLDINGS & BOTANICALS, LLC

 

 

 

By

 

 

 

 

Lionel P. Boissiere

 

 

President

 

 

 

 

 

330 Primrose Road, Suite 500

 

 

Burlingame, CA  94010

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF

CERTIFICATE OF AMENDMENT

OF

CERTIFICATE OF DESIGNATION OF SERIES B CONVERTIBLE PREFERRED STOCK

OF

NATURADE, INC.

 

Naturade, Inc., a corporation duly organized and existing under the Delaware
General Corporation Law (the “Corporation”), does hereby certify that:

 

The amendment to the Certificate of Designation of Series B Convertible
Preferred Stock (the “Certificate of Designation”) set forth below was duly
adopted in accordance with the provisions of Section 242 of the Delaware General
Corporation Law (the “DGCL”) and has been consented to by the stockholders in
accordance with Section 228 of the DGCL.

 

Section F(1) of the Certificate of Designation is amended to read in its
entirety as follows:

 

“1.  Each holder of any shares of Series B Preferred Stock shall have the right,
at such holder’s option, at any time or from time to time, to convert any of
such shares into Common Stock, on the basis hereinafter provided.  Each share of
Series B Preferred Stock may be converted into such number (which may be a
fraction) of fully paid and non-assessable shares of Common Stock as is equal to
the sum of (i) the quotient obtained by dividing (A) the Original Issuance Price
(as defined in Section I below) by (B) the Series B Conversion Price (as defined
in Section I below) (the “Series B Conversion Ratio”) PLUS (ii) any Antidilution
Shares (as defined in Section I below) .”

 

Section F(3) of the Certificate of Designation is amended to read in its
entirety as follows:

 

“3.  No fractional shares of Common Stock or scrip shall be issued upon
conversion of shares of Series B Preferred Stock.  Instead of any fractional
shares of Common Stock which would otherwise be issuable upon conversion of
Series B Preferred Stock, the Corporation shall pay a cash adjustment in respect
of such fractional interest in an amount equal to the then current market price
(as determined in accordance with Section F(4)(f) below) of a share of Common
Stock multiplied by such fractional interest.  Fractional interests shall not be
entitled to dividends, and the holders of fractional interests shall not be
entitled to any rights as stockholders of the Corporation in respect of such
fractional interest.  For purposes of calculating the number of shares of Common
Stock to be issued on conversion of Series B Preferred Stock, or for purposes of
calculating voting or dividend rights based on the number of shares issuable on
conversion of Series B Preferred Stock, all fractional shares of Common Stock of
a holder resulting from, or that would result from, the conversion of Series B
Preferred Stock, shall be

 

14

--------------------------------------------------------------------------------


 

aggregated and combined into the largest resulting whole number, so that the
total number of shares of Common Stock for which any holder receives settlement
in cash as fractional shares, or which the holder is not entitled to vote or
receive dividends upon as fractional shares, will be less than one.”

 

The definition of “Additional Shares of Common Stock” in Section I of the
Certificate of Designation shall be amended to read in its entirety as follows:

 

“Additional Shares of Common Stock” means all shares of Common Stock issued (or,
pursuant to clauses (A) or (B) of Subparagraph (iv) of Section F(4)(a) above,
deemed to be issued) by the Corporation after the Original Issue Date, other
than Excluded Securities.

 

A new clause shall be added to Section I of the Certificate of Designation,
immediately after the definition of Affiliate, reading in its entirety as
follows:

 

“Antidilution Shares” shall mean, on any date on which such calculation is
required (a “Calculation Date”), the number of shares resulting from (A) the
excess over 537,242 in the number of shares of Common Stock issued and issuable
on conversion of the Convertible Notes (based, as to issuable shares, on the
conversion price of the Convertible Notes on such Calculation Date), multiplied
by (B) 1.041, then divided by 47,182,301.”

 

A new clause shall be added to Section I of the Certificate of Designation,
immediately after the definition of Common Stock, reading in its entirety as
follows:

 

“Convertible Notes” means (i) the Convertible Secured Promissory Note dated
October 31, 2000, payable (with accrued interest) to Howard Shao, in the
original principal amount of $100,000, (ii) the Convertible Secured Promissory
Note dated November 30, 2000, payable (with accrued interest) to Howard Shao, in
the original principal amount of $100,000, and (iii) the Convertible Secured
Promissory Note dated September 12, 2001, in the principal amount of $50,000,
payable to David Weil.

 

The reference in clause (B) of Section F(5) of the Certification of Designation
to “Section F(4)” shall be deleted and replaced with a reference to
“Section F(3).”

 

The next page is the signature page.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Naturade, Inc. has caused this Certificate of Amendment to
Certificate of Designation to be executed by Bill D. Stewart, its authorized
officer, on this      day of April, 2003.

 

 

By

 

 

 

Bill D. Stewart,

 

President and Chief Executive Officer

 

16

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF

CERTIFICATE OF AMENDMENT

OF

CERTIFICATE OF INCORPORATION

OF

NATURADE, INC.

 

Naturade, Inc., a corporation duly organized and existing under the Delaware
General Corporation Law (the “Corporation”), does hereby certify that:

 

1.  The amendment to the Certificate of Incorporation set forth below was duly
adopted in accordance with the provisions of Section 242 of the Delaware General
Corporation Law (the “DGCL”) and has been consented to by the stockholders in
accordance with Section 228 of the DGCL.

 

2.  Subsection (a) of Article 5 of the Corporation’s Certificate of
Incorporation is amended to read in its entirety as follows:

 

“a.  Authorized Stock.  The corporation is authorized to issue two classes of
stock to be designated, respectively, “Common Stock” and “Preferred Stock.”  The
total number of shares of stock which the corporation is authorized to issue is
     ,000,000 shares,      ,000,000 of which shall be Common Stock with a par
value of $.0001 per share, 2,000,000 of which shall be Non-Voting Common Stock
with a par value of $.0001 per share, and 50,000,000 of which shall be Preferred
Stock with a par value of $.0001 per share.”

 

The next page is the signature page.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Naturade, Inc. has caused this Certificate of Amendment to
Certificate of Incorporation  to be executed by Bill D. Stewart, its authorized
officer, on this        day of April, 2003.

 

 

By

 

 

 

Bill D. Stewart,

 

President and Chief Executive Officer

 

18

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF IRREVOCABLE PROXY

 

1.                                       Health Holdings & Botanicals, LLC, a
limited liability company organized under the laws of the State of California
(“HHB”), and a stockholder of Naturade, Inc., a Delaware corporation (the
“Company”), hereby irrevocably appoints and constitutes Westgate Group, LLC
(“Westgate Group”), as general partner of Westgate Equity Partners (the
“Proxyholder”), the attorney and proxy of HHB, to the full extent of HHB’s
rights with respect to the number of shares of the common stock, par value
$0.0001 per share, of the Company (the “Common Stock”) beneficially owned by HHB
set forth in Paragraph 2 below, together with any and all other shares issued or
issuable after the date of this Proxy with respect thereof, from the time of a
Triggering Event as defined in Paragraph 7 below until a Termination Event as
defined in Paragraph 8 below.  On the execution of this Proxy, all prior proxies
given by HHB with respect to the Proxy Shares (as defined below) are hereby
revoked, and no subsequent proxies with respect to the Proxy Shares will be
given until a Termination Event occurs.

 

2.                                       This Proxy entitles the Proxyholder to
vote the number of shares of Common Stock (the “Proxy Shares”) equal to 1.041
times the number of New Option Shares (as defined below) that are issued and
outstanding on the date of any voting event set forth in Paragraph 5.

 

3.                                       “New Option Shares” shall mean, up to a
maximum of 1,250,000 shares (as adjusted for splits, reverse splits, stock
dividends and similar changes in capitalization), the shares of Common Stock
issued on the exercise of options to purchase Common Stock granted by the
Company on or after January 2, 2002 (except for options to purchase shares
subject to cancelled or terminated options that were originally issued before
January 2, 2002, in accordance with the proviso to Section 7.14 of the
Securities Purchase Agreement dated as of December 20, 2001 among Westgate, the
Company and HHB (the “Purchase Agreement”)).  The number of New Option Shares
outstanding shall be deemed to be 1,250,000 unless the Proxyholder receives
evidence to the contrary, which evidence may be a certificate of the secretary
of the Company or of the Company’s transfer agent, a statement made in a report
or proxy statement filed with the Securities and Exchange Commission, or other
evidence reasonably acceptable to Westgate.

 

4.                                       This Proxy is irrevocable to the full
extent permitted by law and is coupled with an interest.

 

5.                                       The Proxyholder will be empowered, at
any time after a Triggering Event and prior to a Termination Event, to exercise
all voting rights (including, without limitation, the power to execute and
deliver written consents with respect to the Shares) over the Proxy Shares at
every annual or special meeting of the stockholders of the Company and at every
continuation or adjournment thereof, and on every action or approval by written
consent of the stockholders of the Company in lieu of any such meeting, and to
vote the Proxy Shares in a manner determined by the Proxyholder in its exclusive
discretion.

 

6.                                       HHB will not exercise, vote or attempt
to exercise or vote the Proxy Shares after a Triggering Event.

 

19

--------------------------------------------------------------------------------


 

7.                                       A “Triggering Event” is the delivery by
Westgate to the Company, with a copy to HHB, of its notice to exercise in full
(or, if a portion thereof has theretofore been exercised, its notice to exercise
the remaining portion thereof) the Westgate Warrants together with its delivery
to the Company of the exercise price therefor as provided in the Westgate
Warrants.  As used herein, “Westgate Warrants” means the warrants to purchase
33,641,548 shares of Series B Convertible Preferred Stock purchased by Westgate
pursuant to the Securities Purchase Agreement (the “Westgate Warrants”).

 

8.                                       Any of the following events shall
constitute a “Termination Event”:

 

(a)                                  January 1, 2005, unless prior to that date
Westgate has exercised all of the Westgate Warrants in full.

 

(b)                                 The sale or transfer by Westgate of any of
(i) the Westgate Warrants, (ii) the shares of Series B Convertible Preferred
Stock purchased pursuant to the Purchase Agreement or the exercise of the
Westgate Warrants, or (iii) the Common Stock issued on conversion of Series B
Convertible Preferred Stock, except a transfer to an affiliate of Westgate, as
the term “affiliate” is defined in Rule 405 under the Securities Exchange Act of
1933.

 

(c)                                  The consummation of a merger or other
business combination transaction involving the Company, except (i) a transaction
exclusively to change the Company’s state of organization or form of
organization in which the stockholders of the surviving entity are identical to
the stockholders of the Company, or (ii) a transaction in which the Company
survives, Westgate continues as a stockholder, and the Company does not issue
additional shares of voting securities.

 

(d)                                 The issuance by the Company (subject to the
consent of Westgate required under Section 7.1.4 of the Purchase Agreement and
the consent of a majority of the Series B Preferred Stock required under Article
B(2) of the Certificate of Designation of the Series B Convertible Preferred
Stock) of additional voting securities or securities convertible into voting
securities (excluding for purposes of this paragraph the New Option Shares and
any shares of Common Stock issued upon conversion in whole or in part of (i)
the  Convertible Secured Promissory Note dated October 31, 2000, payable (with
accrued interest) to Howard Shao, in the original principal amount of $100,000, 
(ii) the Convertible Secured Promissory Note dated November 30, 2000, payable
(with accrued interest) to Howard Shao, in the original principal amount of
$100,000, and (iii) the Convertible Secured Promissory Note dated September 12,
2001, in the principal amount of $50,000, payable to David Weil), in an amount
that would reduce Westgate’s total voting power, after giving effect to the
shares of Series B Convertible Preferred Stock originally sold in the Purchase
Agreement and issuable under the Westgate Warrants, and including the voting
power over the Proxy Shares, below a majority of the Common Stock issued and
outstanding after the conversion of all other convertible securities, options,
warrants and rights outstanding after the issuance of such additional voting
securities.

 

20

--------------------------------------------------------------------------------


 

9.                                       Any obligations of the undersigned
hereunder shall be binding upon the successors and assigns of the undersigned.

 

Dated:  April    , 2003

 

 

HEALTH HOLDINGS & BOTANICALS, LLC

 

 

 

 

 

By:

 

 

 

 

Lionel P. Boissiere

 

 

President

 

21

--------------------------------------------------------------------------------


 

EXHIBIT C

FORM OF OPINION OF COUNSEL

 

With such qualifications, exceptions and additional provisions as required by
counsel.

 

1.                                       The Company is a corporation duly
incorporated and legally existing under, and by virtue of, the laws of the State
of Delaware and is in good standing under such laws.  The Company has the
requisite corporate power and authority to own and operate its properties and
assets, and to carry on its business as presently conducted.  The Company is
qualified to do business as a foreign corporation in California.

 

2.                                       The Company has all requisite corporate
power and authority to execute and deliver the Agreement and to carry out and
perform its obligations under the terms of the Agreement.

 

3.                                       As of the date hereof, the authorized
capital stock of the Company consists of 100,000,000 shares of Common Stock,
2,000,000 shares of Non-Voting Common Stock and 50,000,0000 shares of Preferred
Stock, of which 48,000,000 shares have been designated Series B Convertible
Preferred Stock.  Upon the acceptance by the Delaware Secretary of State of the
Certificate of Amendment referred to in paragraph (c), the authorized capital
stock of the Company shall consist of 150,000,000 shares of Common Stock,
2,000,000 shares of Non-Voting Common Stock and 50,000,0000 shares of Preferred
Stock, of which 48,000,000 shares have been designated Series B Convertible
Preferred Stock.  As of the date hereof 44,533,866 shares of Common Stock,
13,540,723 shares of Series B Convertible Preferred Stock (the “Series B
Shares”), the Westgate Warrants and warrants (the “HHB Warrants”) to purchase
600,000 shares of Nonvoting Common Stock are issued and outstanding.  To our
knowledge, other than stock options representing in the aggregate the right to
purchase no more than 832,000 shares of Common Stock, the Westgate Warrants and
the HHB Warrants, and Convertible Notes in the aggregate principal amount of
$200,000, and except for the Agreement, there are no outstanding rights of first
refusal, preemptive rights or other rights, options, warrants, conversion
rights, convertible securities, convertible notes, calls, commitments,
undertakings, or other agreements or arrangements of any kind (whether written
or oral) either directly or indirectly for the issuance by, or purchase or
acquisition from, the Company of any shares of its capital stock, or obligating
the Company to issue, grant, extend or enter into any such rights of first
refusal, preemptive rights or other rights, options, warrants, conversion
rights, convertible securities, convertible notes, calls, commitments,
undertakings, or other agreements or arrangements of any kind (whether written
or oral).  No bonds, debentures, notes or other indebtedness of the Company
having the right to vote on any matters on which stockholders may vote are
issued or outstanding.  As of the date of this Agreement, there are no
outstanding obligations of the Company to repurchase, redeem or otherwise
acquire any shares of capital stock of the Company.

 

4.                                       The Company has all requisite corporate
power and authority to issue the Common Stock issuable upon conversion of the
Series B Shares, to issue the Westgate Warrant Shares on due exercise of the
Westgate Warrants, and to issue the shares of Common Stock issuable upon
conversion of the Westgate Warrant Shares.

 

22

--------------------------------------------------------------------------------


 

5.                                       All corporate action on the part of the
Company, its directors and stockholders necessary for (i) the authorization,
execution and delivery and performance of the Agreement and (ii) the
authorization, execution and filing with the Secretary of State of the State of
Delaware of the Certificates of Amendment, has been taken prior to the date
hereof.  The Agreement has been duly and validly executed and delivered by the
Company and constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.

 

6.                                       The execution, delivery and performance
of the terms of the Agreement, and the execution and filing with the Secretary
of State of the State of Delaware of the Certificates of Amendment, do not
violate any provision of the Certificate of Incorporation or Bylaws of the
Company, or any provision of any applicable federal or state law, rule or
regulation known to us to be applicable to the Company.  The execution, delivery
and performance of the terms of the Agreement, and the execution and filing with
the Secretary of State of the State of Delaware of the Certificates of
Amendment, do not violate, or constitute a default under, any contract or
agreement listed in Schedule A attached to this opinion, which contracts or
agreements the Company has represented to us are the only contracts or
agreements material to the conduct of its business, financial condition or
results of operation.

 

7.                                       No consent, approval or authorization
of or designation, declaration or filing with any governmental authority on the
part of the Company is required in connection with the valid execution and
delivery of the Agreement, or the authorization, approval, execution and filing
with the Secretary of State of the State of Delaware of the Certificates of
Amendment, except such filing of the Certificates of Amendment in the office of
the Secretary of State of the State of Delaware.

 

8.                                       The Certificate of Amendment referred
to in paragraph (c) and the Series B Rights (as defined below) do not conflict
with the applicable laws of California.

 

9.                                       In connection with the action by
written consent of the stockholders of the Company approving the Certificates of
Amendment, the Company is not subject to the requirements of Section 14(c) of
the Securities Exchange Act of 1934, as amended, and the regulations of the
Securities and Exchange Commission promulgated thereunder.

 

23

--------------------------------------------------------------------------------


 

EXHIBIT D

CONVERTIBLE NOTES

 

 

24

--------------------------------------------------------------------------------


 

CONVERTIBLE SECURED PROMISSORY NOTE

 

$100,000

 

 

Irvine, California

 

 

October 31, 2000

 

FOR VALUE RECEIVED, NATURADE, INC., a Delaware corporation (“Obligor”), hereby
promises to pay to the order of Howard Shao (“Payee”), in lawful money of the
United States at the address of Payee set forth below, the amount of One Hundred
Thousand Dollars ($100,000), together with interest on the unpaid principal
amount hereof.

 

Interest shall be paid quarterly in arrears, from the date hereof until paid in
full, at the rate of eight percent (8.00%) per annum, with the first payment of
interest due on December 31, 2000.  Unpaid principal together with all accrued
interest shall be due and payable on August 31, 2003. Capitalized terms not
otherwise defined in this Note shall have the meanings assigned to them in the
Loan Agreement (as defined below).

 

This Note may be prepaid, in whole or in part, upon at least thirty calendar
days’ notice to Payee, as further provided in the Loan Agreement.  Payments by
Obligor shall be applied first to any and all accrued interest through the
payment date and second to the principal remaining due hereunder.  Upon payment
in full of all principal and interest payable hereunder, this Note shall be
surrendered to Obligor for cancellation.

 

If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday, or a public holiday under the laws of the State of California,
such payment shall be made on the next succeeding business day and such
extension of time shall be included in computing interest in connection with
such payment.

 

This Note is issued pursuant to and entitled to the benefits of the Loan
Agreement and related agreements by and between Obligor and Payee dated August
31, 2000 (“Loan Agreement”), and reference thereto is hereby made for a more
complete statement of the terms under which the loan evidenced hereby is to be
repaid, including the fact that the loan is subject to acceleration and the loan
is subject to Payee’s right to convert, all as set forth in the Loan Agreement. 
This Note is secured by certain collateral, more specifically described in the
Loan Agreement.

 

Obligor waives presentment, demand for performance, notice of nonperformance,
protest, notice of protest, and notice of dishonor.  No delay on the part of
Payee in exercising any right hereunder shall operate as a waiver of such right
under this Note.  This Note is being delivered in the State of California.  This
Note shall be governed in all respects by the laws of the State of California as
it applies to contracts between California residents, which are made and to be
performed in California.

 

If the indebtedness represented by this Note or any part thereof is collected at
law or in equity or in bankruptcy, receivership or other judicial proceedings or
if this Note is placed in the hands of attorneys for collection after default,
Obligor agrees to pay, in addition to the principal and interest payable herein,
reasonable attorneys’ fees and costs incurred by Payee.

 

25

--------------------------------------------------------------------------------


 

The Obligor and the Payee intend to comply at all times with applicable usury
laws.  If at any time such laws would render usurious any amounts due under this
Note, then it is the Obligor’s and the Payee’s express intention that the
Obligor not be required to pay interest on this Note at a rate in excess of the
maximum lawful rate, that the provisions of this paragraph shall control over
all other provisions of this Note which may be in apparent conflict hereunder,
that such excess amount shall be immediately credited to the principal balance
of this Note (or, if this Note has been fully paid, refunded by the Payee to the
Obligor), and the provisions hereof shall be immediately reformed and the
amounts thereafter collectible under this Note reduced, without the necessity of
the execution of any further documents, so as to comply with the then applicable
usury law, but so as to permit the recovery of the fullest amount otherwise due
under this Note.  Any such crediting or refund shall not cure or waive any
default by the Obligor under this Note.  The term “applicable law” as used in
this Note shall mean the laws of the State of California or the laws of the
United States, whichever laws allow the greater rate of interest, as such laws
now exist or may be changed or amended or come into effect in the future.

 

No modification, amendment or waiver of any provision of this Note shall be
effective unless approved in a writing specifically referring to this Note and
signed by the party against whom enforcement of the amendment is sought.  In the
event that Obligor fails to make payment on the date for payment hereinabove
specified of all principal and interest due hereunder on such date, then this
Note shall accrue interest at the highest rate permitted by law, until paid in
full.

 

Each notice or other communication required or permitted hereunder (except
payment) shall be in writing and shall be deemed given or made (a) on the day
delivered if delivered in person to the party to whom it is directed, or by
overnight courier, (b) on the day delivery is confirmed by the recipient’s
signature if deposited in the United States Mail, registered or certified,
return receipt requested, (c) on the day confirmed by the receiving facsimile
machine if sent by facsimile during regular business hours, in each case
addressed to the party to whom it is directed at the address set forth in the
Loan Agreement.  Either party may, by notice given at any time or from time to
time, require that subsequent notices be given at a different address.  Any
payment shall be deemed made upon receipt by Payee.

 

IN WITNESS WHEREOF, Obligor has caused this Note to be executed and delivered by
its duly authorized officer as of the date and at the place first written above.

 

 

OBLIGOR:

NATURADE, INC.,

 

 

a Delaware corporation

 

 

 

 

By:

/s/ Lawrence J. Batina

 

 

Its:

Chief Financial Officer

 

26

--------------------------------------------------------------------------------


 

CONVERTIBLE SECURED PROMISSORY NOTE

 

$100,000

 

 

Irvine, California

 

 

November 30, 2000

 

FOR VALUE RECEIVED, NATURADE, INC., a Delaware corporation (“Obligor”), hereby
promises to pay to the order of Howard Shao (“Payee”), in lawful money of the
United States at the address of Payee set forth below, the amount of One Hundred
Thousand Dollars ($100,000), together with interest on the unpaid principal
amount hereof.

 

Interest shall be paid quarterly in arrears, from the date hereof until paid in
full, at the rate of eight percent (8.00%) per annum, with the first payment of
interest due on December 31, 2000.  Unpaid principal together with all accrued
interest shall be due and payable on August 31, 2003. Capitalized terms not
otherwise defined in this Note shall have the meanings assigned to them in the
Loan Agreement (as defined below).

 

This Note may be prepaid, in whole or in part, upon at least thirty calendar
days’ notice to Payee, as further provided in the Loan Agreement.  Payments by
Obligor shall be applied first to any and all accrued interest through the
payment date and second to the principal remaining due hereunder.  Upon payment
in full of all principal and interest payable hereunder, this Note shall be
surrendered to Obligor for cancellation.

 

If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday, or a public holiday under the laws of the State of California,
such payment shall be made on the next succeeding business day and such
extension of time shall be included in computing interest in connection with
such payment.

 

This Note is issued pursuant to and entitled to the benefits of the Loan
Agreement and related agreements by and between Obligor and Payee dated August
31, 2000 (“Loan Agreement”), and reference thereto is hereby made for a more
complete statement of the terms under which the loan evidenced hereby is to be
repaid, including the fact that the loan is subject to acceleration and the loan
is subject to Payee’s right to convert, all as set forth in the Loan Agreement. 
This Note is secured by certain collateral, more specifically described in the
Loan Agreement.

 

Obligor waives presentment, demand for performance, notice of nonperformance,
protest, notice of protest, and notice of dishonor.  No delay on the part of
Payee in exercising any right hereunder shall operate as a waiver of such right
under this Note.  This Note is being delivered in the State of California.  This
Note shall be governed in all respects by the laws of the State of California as
it applies to contracts between California residents, which are made and to be
performed in California.

 

If the indebtedness represented by this Note or any part thereof is collected at
law or in equity or in bankruptcy, receivership or other judicial proceedings or
if this Note is placed in the hands of attorneys for collection after default,
Obligor agrees to pay, in addition to the principal and interest payable herein,
reasonable attorneys’ fees and costs incurred by Payee.

 

27

--------------------------------------------------------------------------------


 

The Obligor and the Payee intend to comply at all times with applicable usury
laws.  If at any time such laws would render usurious any amounts due under this
Note, then it is the Obligor’s and the Payee’s express intention that the
Obligor not be required to pay interest on this Note at a rate in excess of the
maximum lawful rate, that the provisions of this paragraph shall control over
all other provisions of this Note which may be in apparent conflict hereunder,
that such excess amount shall be immediately credited to the principal balance
of this Note (or, if this Note has been fully paid, refunded by the Payee to the
Obligor), and the provisions hereof shall be immediately reformed and the
amounts thereafter collectible under this Note reduced, without the necessity of
the execution of any further documents, so as to comply with the then applicable
usury law, but so as to permit the recovery of the fullest amount otherwise due
under this Note.  Any such crediting or refund shall not cure or waive any
default by the Obligor under this Note.  The term “applicable law” as used in
this Note shall mean the laws of the State of California or the laws of the
United States, whichever laws allow the greater rate of interest, as such laws
now exist or may be changed or amended or come into effect in the future.

 

No modification, amendment or waiver of any provision of this Note shall be
effective unless approved in a writing specifically referring to this Note and
signed by the party against whom enforcement of the amendment is sought.  In the
event that Obligor fails to make payment on the date for payment hereinabove
specified of all principal and interest due hereunder on such date, then this
Note shall accrue interest at the highest rate permitted by law, until paid in
full.

 

Each notice or other communication required or permitted hereunder (except
payment) shall be in writing and shall be deemed given or made (a) on the day
delivered if delivered in person to the party to whom it is directed, or by
overnight courier, (b) on the day delivery is confirmed by the recipient’s
signature if deposited in the United States Mail, registered or certified,
return receipt requested, (c) on the day confirmed by the receiving facsimile
machine if sent by facsimile during regular business hours, in each case
addressed to the party to whom it is directed at the address set forth in the
Loan Agreement.  Either party may, by notice given at any time or from time to
time, require that subsequent notices be given at a different address.  Any
payment shall be deemed made upon receipt by Payee.

 

IN WITNESS WHEREOF, Obligor has caused this Note to be executed and delivered by
its duly authorized officer as of the date and at the place first written above.

 

 

OBLIGOR:

NATURADE, INC.,

 

 

a Delaware corporation

 

 

 

 

By:

/s/ Lawrence J. Batina

 

 

Its:

Chief Financial Officer

 

28

--------------------------------------------------------------------------------


 

THIS CONVERTIBLE SECURED PROMISSORY NOTE IS SUBORDINATED IN RIGHT OF PAYMENT, AS
SET FORTH IN THAT CERTAIN SUBORDINATION AGREEMENT DATED AUGUST 31, 2000 BETWEEN
PAYEE AND WELLS FARGO BUSINESS CREDIT INC. (“BANK”) AND ACKNOWLEDGED BY OBLIGOR,
TO THE OBLIGATIONS OF OBLIGOR TO BANK UNDER (AND AS DEFINED IN) THAT CERTAIN
CREDIT AGREEMENT, DATED AS OF JANUARY 27, 2000, BETWEEN OBLIGOR, AS BORROWER,
AND BANK, AS LENDER, AS AT ANY TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED
OR RESTATED.

 

CONVERTIBLE SECURED PROMISSORY NOTE

 

$50,000

 

 

Irvine, California

 

 

September 12, 2001

 

FOR VALUE RECEIVED, NATURADE, INC., a Delaware corporation (“Obligor”), hereby
promises to pay to the order of WALD HOLDINGS, LLC, a Missouri limited liability
company (“Payee”), in lawful money of the United States at the address of Payee
set forth below, the amount of FIFTY THOUSAND DOLLARS ($50,000), together with
interest on the unpaid principal amount hereof.

 

Interest shall be paid at maturity at the rate of eight percent (8.00%) per
annum.  Notwithstanding anything to the contrary in the Loan Agreement (as
defined bleow), unpaid principal together with all accrued interest shall be due
and payable on the earlier of (a) September 12, 2002 or (b) the date that Mr.
David Weil is removed as a Director of the Obligor.  CaCapitalized terms not
otherwise defined in this Note shall have the meanings assigned to them in the
Loan Agreement (as defined below).

 

This Note may be prepaid, in whole or in part, upon at least thirty calendar
days’ notice to Payee, as further provided in the Loan Agreement.  Payments by
Obligor shall be applied first to any and all accrued interest through the
payment date and second to the principal remaining due hereunder.  Upon payment
in full of all principal and interest payable hereunder, this Note shall be
surrendered to Obligor for cancellation.

 

If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday, or a public holiday under the laws of the State of California,
such payment shall be made on the next succeeding business day and such
extension of time shall be included in computing interest in connection with
such payment.

 

This Note is issued pursuant to and entitled to the benefits of the Loan
Agreement and related agreements by and between Obligor and Payee dated August
31, 2000 (“Loan Agreement”), and reference thereto is hereby made for a more
complete statement of the terms under which the loan evidenced hereby is to be
repaid, including the fact that the loan is subject to acceleration and the loan
is subject to Payee’s right to convert, all as set forth in the Loan Agreement. 
This Note is secured by certain collateral, more specifically described in the
Loan Agreement.

 

29

--------------------------------------------------------------------------------


 

Obligor waives presentment, demand for performance, notice of nonperformance,
protest, notice of protest, and notice of dishonor.  No delay on the part of
Payee in exercising any right hereunder shall operate as a waiver of such right
under this Note.  This Note is being delivered in the State of California.  This
Note shall be governed in all respects by the laws of the State of California as
it applies to contracts between California residents, which are made and to be
performed in California.

 

If the indebtedness represented by this Note or any part thereof is collected at
law or in equity or in bankruptcy, receivership or other judicial proceedings or
if this Note is placed in the hands of attorneys for collection after default,
Obligor agrees to pay, in addition to the principal and interest payable herein,
reasonable attorneys’ fees and costs incurred by Payee.

 

The Obligor and the Payee intend to comply at all times with applicable usury
laws.  If at any time such laws would render usurious any amounts due under this
Note, then it is the Obligor’s and the Payee’s express intention that the
Obligor not be required to pay interest on this Note at a rate in excess of the
maximum lawful rate, that the provisions of this paragraph shall control over
all other provisions of this Note which may be in apparent conflict hereunder,
that such excess amount shall be immediately credited to the principal balance
of this Note (or, if this Note has been fully paid, refunded by the Payee to the
Obligor), and the provisions hereof shall be immediately reformed and the
amounts thereafter collectible under this Note reduced, without the necessity of
the execution of any further documents, so as to comply with the then applicable
usury law, but so as to permit the recovery of the fullest amount otherwise due
under this Note.  Any such crediting or refund shall not cure or waive any
default by the Obligor under this Note.  The term “applicable law” as used in
this Note shall mean the laws of the State of California or the laws of the
United States, whichever laws allow the greater rate of interest, as such laws
now exist or may be changed or amended or come into effect in the future.

 

No modification, amendment or waiver of any provision of this Note shall be
effective unless approved in a writing specifically referring to this Note and
signed by the party against whom enforcement of the amendment is sought.  In the
event that Obligor fails to make payment on the date for payment hereinabove
specified of all principal and interest due hereunder on such date, then this
Note shall accrue interest at the highest rate permitted by law, until paid in
full.

 

Each notice or other communication required or permitted hereunder (except
payment) shall be in writing and shall be deemed given or made (a) on the day
delivered if delivered in person to the party to whom it is directed, or by
overnight courier, (b) on the day delivery is confirmed by the recipient’s
signature if deposited in the United States Mail, registered or certified,
return receipt requested, (c) on the day confirmed by the receiving facsimile
machine if sent by facsimile during regular business hours, in each case
addressed to the party to whom it is directed at the address set forth in the
Loan Agreement.  Either party may, by notice given at any time or from time to
time, require that subsequent notices be given at a different address.  Any
payment shall be deemed made upon receipt by Payee.

 

IN WITNESS WHEREOF, Obligor has caused this Note to be executed and delivered by
its duly authorized officer as of the date and at the place first written above.

 

30

--------------------------------------------------------------------------------


 

 

OBLIGOR:

NATURADE, INC.,

 

 

a Delaware corporation

 

 

 

 

By:

/s/ Lawrence J. Batina

 

 

Its:

Chief Financial Officer

 

31

--------------------------------------------------------------------------------